Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered October 25, 1996, convicting defendant, after a jury trial, of two counts of assault in the first degree, and sentencing him to consecutive terms of 4 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Tom, Andrias, Buckley and Friedman, JJ.